Citation Nr: 1618461	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served in the Naval Reserve from October 1965 to August 1968, and on active duty in the Army from August 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  While the Veteran was initially contesting service connection for right hip joint problems, he perfected an appeal just of the two issues denoted above on the title page.  

A Board videoconference hearing was held March 2016, at which the Veteran also provided additional evidence accompanied by waiver of review by the RO as Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The medical evidence is at least in equipoise as to whether the Veteran has a current clinical diagnosis of PTSD related to his verified stressors.


CONCLUSION OF LAW

Applying reasonable doubt in favor of the Veteran, the criteria are met to establish entitlement to service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for PTSD.

Applicable Law and Regulations

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.  § 3.303(d).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed            in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).
A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A.            § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  
If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The new regulation eases the requirement that there be objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Merits of the Claim for Service Connection for PTSD

Having considered the merits of the case, and weighing all of the evidence as it pertains to the very essential element of a confirmed clinical diagnosis of PTSD, the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD based on his stressors. Accordingly, giving him the benefit of the doubt, service connection for PTSD is granted.

The Veteran has reported in service stressors of having been near a Chinook helicopter that went down, and having to try to repair or salvage helicopters that had gone down or been damaged. His military occupational specialty while in Vietnam was a helicopter mechanic, thus, his stressors are consistent with his circumstances of service and are deemed verified. 

With regard to whether the Veteran has a diagnosis of PTSD related to his reported stressors, the record contains contradictory evidence. April 2010 and August 2015 VA examiners determined that the Veteran did not meet the criteria for a diagnosis of PTSD after examination of the Veteran. The April 2010 examiner found that the Veteran had no mental health diagnosis. The August 2015 examiner indicated at the outside that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria.  The diagnosis was persistent depressive disorder with anxious distress which the examiner did not find was related to the Veteran's active service as he did not feel the Veteran demonstrated symptoms until well after service.

To the contrary of these examination reports, records show an April 2010 assessment by a VA Vet Center indicating the Veteran's reported traumatic incident of his awareness of helicopter crashes while he served in Vietnam in the Army, including that he knew some who were killed.   It was further indicated the Veteran was found to be suffering from a full array of symptoms consistent with a diagnosis of PTSD.  The report observed that the Veteran experienced daily intrusive thoughts, combat flashbacks, recurring nightmares, anxiety responses of increased heart rate, labored breathing and feeling of fright to recollection triggers.  The Veteran experienced periods of depression.  He lived alone, as he was unable to tolerate the stress of others being around him.  He also had memory and concentration problems, and social isolation amongst other problems.

The Veteran's VAMC outpatient treatment records denote ongoing counseling, and most recently on a September 2014 consult the clinical impression was of major depression, and PTSD.  According to several of the psychiatrists who treated the Veteran he appeared to meet the criteria for PTSD, as this would explain his irritability, which interfered with jobs as coworkers would not want to work with him and he preferred to work alone.  Moreover, these psychiatrists related the diagnosis to his reported stressors involving helicopters being shot down during service. This condition apparently had also interfered with his relationship with a significant other.  Subsequently, a February 2016 letter from one of these treating VA psychiatrists indicates that the Veteran had been undergoing treatment at the Pueblo Community Based Outpatient Clinic (CBOC) for PTSD and major depression since September 2011, and both diagnoses are endorsed by the signing psychiatrist and Dr. G.H., the Veteran's other treating psychiatrist during this time.

This is the extent of the available evidence, from Vet Center and VAMC records, and two VA Compensation and Pension examinations regarding a diagnosis of PTSD related to the Veteran's reported stressors.  

Having reviewed not only of the ultimate conclusions stated, but the factual underpinnings of those conclusions, it is the finding of the Board that the evidence on the whole is in equipoise as to whether the Veteran has a clinical diagnosis of PTSD.  The Board finds the diagnoses of the treating psychiatrists very probative, and their treatment notes indicate that they have considered the diagnostic criteria for a diagnosis of PTSD. Given that the evidence is in relative equipoise, the benefit of the all reasonably doubt is resolved in favor of the Veteran, and a diagnosis of PTSD is conceded.  38 U.S.C. 5107(b) (West 2014). Accordingly, entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted.

REMAND

The December 2010 VA examination by audiologist stated it had ruled out a causal connection between tinnitus and service, because looking at in-service audiograms "there is no indication of a noise-induced injury at the Veteran's discharge."  This is too narrow a rationale, and the Veteran's entire medical history should be considered.  The Board will request supplemental opinion from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Request that the VA examiner who conducted the December 2010 audiological examination provide a supplemental opinion.  The opinion should again state whether the Veteran's bilateral tinnitus was at least as likely as not (50 percent or greater probability) incurred in service, or is otherwise etiologically related to service, including but not limited to review of service records.  

The examiner is requested to consider in-service noise exposure from aircraft noise and relevant post-service history, including that the Veteran had tinnitus for many years preceding recent documented diagnosis (although reported history varies some).  A fully reasoned opinion rationale is requested.  

If the examiner is not available, or it is unavoidable to examine the Veteran again, then obtain reexamination that addresses the inquiries set forth. 

2. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


